Citation Nr: 0506741	
Decision Date: 03/09/05    Archive Date: 03/21/05

DOCKET NO.  97-30 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel




INTRODUCTION

The veteran, who died in October 1970 at the age of 42, 
retired in September 1966, after more than 20 years of active 
honorable service.  His separation papers show that his 
awards and decorations included the Senior Parachutist Badge 
and that he completed the Airborne Pathfinder Course.  The 
appellant is his surviving spouse.

This case was previously before the Board of Veterans' 
Appeals (Board) on several occasions, most recently in 
September 2003.  Each time, it was remanded for further 
development.  Following the requested development, the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, continued to deny the 
appellant's claim of entitlement to service connection for 
the cause of the veteran's death.  Thereafter, the case was 
returned to the Board for further appellate action.

In a statement, dated in March 2001, the appellant raised 
contentions to the effect that she is entitled to accrued 
benefits.  38 U.S.C.A. § 5121 (West 2002); 38 C.F.R. § 3.100 
(2004).  That claim has not been certified to the Board on 
appeal nor has it otherwise been developed for appellate 
purposes.  Therefore, the Board has no jurisdiction over that 
claim and it will not be considered below.  38 U.S.C.A. 
§ 7104(a) (West 2002); 38 C.F.R. § 20.101 (2004).  It is 
referred to the RO, however, for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The death certificate shows that the veteran died at the 
Washington Sanitarium and Hospital in Takoma Park, Maryland 
(now the Takoma Adventist Hospital).  It also shows that an 
autopsy was performed and that an inspection and inquiry were 
conducted by the Deputy Medical Examiner for Montgomery 
County, Maryland. 

In a proof of death, dated in February 1971 and submitted to 
the veteran's insurance company, it was again noted that an 
autopsy had been performed but that an inquest had not been 
held.

In August 1989 and February 1990, the VA requested that the 
appellant furnish it with a copy of the veteran's terminal 
hospital report, as well as copy of the autopsy.  In November 
1989, the VA also requested such reports from the Medical 
Records Librarian at Washington Adventist Hospital in Takoma 
Park, Maryland.  In conjunction with that request, the VA 
told the appellant to complete and return forms (VA Form 21-
4142) authorizing the hospital to release such records.  
There is no evidence on file to show that the appellant or 
the hospital responded to any of those requests.  

In any event, the record remains negative for copies of the 
terminal hospital report from Takoma Adventist Hospital, as 
well as copies of the autopsy report, inquiry, and inspection 
from the Medical Examiner's Office, Montgomery County,  
Maryland.  Such reports are potentially relevant to the 
appellant's request for service connection for the cause of 
the veteran's death.  Therefore, additional development of 
the record is warranted prior to further consideration by the 
Board.  Accordingly, the case is remanded for the following 
actions:

1.  Request a copy of the veteran's 
terminal hospital report from Takoma 
Adventist Hospital in Takoma, Park, 
Maryland.  Such report should include, 
but is not limited to, the discharge 
summary; daily clinical records and 
reports; doctors' orders; doctors' 
progress notes; nursing notes; 
consultant's reports; reports of all 
tests and studies performed, such as 
radiographic and laboratory reports; and 
records of any medication prescribed.  
Also request that the appellant provide 
any such records in her possession.  Tell 
the hospital and the appellant that if 
they do not have such records and/or 
reports, they should so state.  Failures 
to respond or negative replies to any 
request must be noted in writing and 
associated with the claims folder.  If 
the requested records are unavailable, 
notify the appellant and her 
representative in accordance with the 
provisions of 38 U.S.C.A. § 5103A(b); 
38 C.F.R. § 3.159(e). 

2.  Request that the Medical Examiner's 
Office in Montgomery County, Maryland, 
furnish a copy of the autopsy and of any 
inquiries or inspections performed in 
conjunction with the veteran's death.  
Also request such evidence from the 
veteran's insurance company and from the 
appellant.  Tell the medical examiner, 
the appellant, and the insurance company 
that if they do not have such records 
and/or reports, they should so state.  
Failures to respond or negative replies 
to any request must be noted in writing 
and associated with the claims folder.  
If the requested records are unavailable, 
again notify the appellant and her 
representative in accordance with the 
provisions of 38 U.S.C.A. § 5103A(b); 
38 C.F.R. § 3.159(e). 

3.  When the actions requested in 
paragraphs 1 and 2 have been completed, 
undertake any other indicated development 
and then readjudicate the issue of 
entitlement to service-connection for the 
cause of the veteran's death.  If the 
benefits sought on appeal are not granted 
to the appellant's satisfaction, she and 
her representative must be furnished a 
Supplemental Statement of the Case and 
afforded an opportunity to respond.  
Thereafter, if in order, the case should 
be returned to the Board for further 
appellate action.  

By this remand, the Board intimates no opinion as to the 
final disposition of any unresolved issue.  It must be 
emphasized, however, that the appellant has the right to 
submit any additional evidence and/or argument on the matters 
the Board has remanded to the RO.  Kutscherousky v. West, 12 
Vet. App. 369, 372-73 (1999). 



	                  
_________________________________________________
	G. H. SHUFELT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




